OPINION — AG — ** CONFLICT OF INTEREST — PRINTING OF BALLOTS ** QUESTION(1): IS IT UNLAWFUL FOR THE COUNTY ELECTION BOARD, AFTER ADVERTISEMENT FOR BIDS, TO LET A CONTRACT " FOR PRINTING OF BALLOTS WITHIN THEIR JURISDICTION " TO THE LOWEST AND BEST BIDDER, THAT IS, IF THE PERSON SUBMITTING SAID BID IS A MEMBER OF SAID BOARD ? — NEGATIVE, QUESTION(2) IS THERE ANY LAW OF THIS STATE WHICH PROHIBITS A PERSON FROM FILING FOR AND BEING ELECTED TO A COUNTY OFFICE, THAT IS, IF SAID PERSON IS A FIRST COUSIN OF A MEMBER OF THE COUNTY ELECTION BOARD ? — NEGATIVE (RELATIVE, NEPOTISM ?, RELATIONSHIP, CANDIDATE, PUBLIC OFFICE) CITE: 26 Ohio St. 51 [26-51], 26 Ohio St. 182 [26-182] [26-182], 62 Ohio St. 371 [62-371], 84 Ohio St. 221 [84-221] (FRED HANSEN)